DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This application is a continuation of US application 16/795,371, filed 02/19/2020 (now US Patent 11,060,142), which is a continuation of US application 14/382,105, filed 08/29/2014 (now US Patent No. 10,604,805), which was the national stage of PCT/US2013/028733, filed 03/01/2013, claiming priority from US provisional application 61/605,680, filed 03/01/12.
Examiner Comment
Regarding the composition of claim 1 (which is the only independent claim), it is noted that the primer of SEQ ID NO: 65 contains a structural difference relative to its naturally occurring counterpart sequence (see Table 1 at page 12, as well as the footnotes at page 13).  Thus, both this primer and the multiply-labeled probe including SEQ ID NO: 66 are markedly different as compared to naturally occurring counterpart nucleic acids (and amplification products produced via the processes of method claims 8-19 necessarily include at least the artificial mismatch imparted by use of the primer of SEQ ID NO: 65).
Claim Rejections - 35 USC § 112(b)/second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-19 are indefinite over the recitation of the limitation “(DERAA)” in claim 1.  First, the recitation of the further limitation “DERAA” within parentheses renders the claims indefinite, as it is not clear whether the material within the parentheses is or is not a claim limitation.  Second, while the language of claim 1 provides clear structural requirements (with regard to both length and sequence) for each primer and the recited probe of the claimed composition, the term “DERAA” itself is not defined or explained in the application, nor is it a term of art.  It is thus not clear how the inclusion of this recitation in the claim might be further limiting of what is claimed (to the extent that it is intended to be).  Clarification is therefore required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4-7, and 10-14 of copending Application No. 16/795,375 (claim set of 06/21/2022; corresponding publication US 20200181702 A1 cited in IDS). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  The instant claims are directed to compositions (claims 1-7) including a primer comprising SEQ ID NO: 64, a primer comprising SEQ ID NO: 65, and a probe comprising SEQ ID NO: 66, as well as methods employing these compositions in amplification and detection of amplification products indicating microchimerism (claim 8 and dependent claims) or transplant/allograft rejection (claim 13 and claims dependent therefrom).  The ‘375 claims are directed to kits including primers and a probe requiring the same SEQ ID Nos; alignments of the instant SEQ ID Nos with those of the ‘375 application are depicted below:
Alignment of instant SEQ ID NO: 64 with ‘375 SEQ ID NO: 64:
Query Match             100.0%;  Score 20;  DB 80;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CCAGAAGGACATCCTGGAAG 20
              ||||||||||||||||||||
Db          1 CCAGAAGGACATCCTGGAAG 20
Alignment of instant SEQ ID NO: 65 with ‘375 SEQ ID NO: 65:
Query Match             100.0%;  Score 23;  DB 80;  Length 23;
  Best Local Similarity   100.0%;  
  Matches   23;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GTGTCTGCAGTAGGTGTCCACAG 23
              |||||||||||||||||||||||
Db          1 GTGTCTGCAGTAGGTGTCCACAG 23
Alignment of instant SEQ ID NO: 66 with ‘375 SEQ ID NO: 66:
Query Match             100.0%;  Score 12;  DB 80;  Length 12;
  Best Local Similarity   100.0%;  
  Matches   12;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CGGCCCGCTCGT 12
              ||||||||||||
Db          1 CGGCCCGCTCGT 12
The ‘375 kit claims recite use of claimed kits in methods of amplification and detection of amplification products indicating microchimerism (claim 7 and claims dependent therefrom), and use of claimed kits in methods of amplification and detection of amplification products indicative of transplant/allograft rejection (claim 14 and claims dependent therefrom).  With regard to claimed products, the products of the instant compositions are clearly not patentably distinct from the kits of the ‘375 application, given the relatedness of the primer/probe sequences set forth above.  The requirement for a “kit” broadly embraces any type of container (as would be necessary to hold the composition of the instant claims for use), and further such kits are anticipatory of the compositions of the present claims (and such kits were also clearly well-known in the prior art at the time the invention was made).  Regarding the claimed methods, while the ‘375 claims do not set forth method claims per se, the recitation of methods with specific steps within the body of the kit claims – which method steps correspond to those of the instant claims – clearly would have suggested to one of ordinary skill in the art at the time the invention was made the performance of such methods.  Accordingly, the instant claims and the ‘375 claims are not patentably distinct from one another.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634